LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER'S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2009 mlevy@luselaw.com March 28, 2014 Via EDGAR Mr. John Spitz Staff Accountant Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-3561 Re: ESSA Bancorp, Inc. Form 10-K for the Fiscal Year Ended September 30, 2013 Filed December 16, 2013 File No. 001-33384 Dear Mr. Spitz: We are writing to confirm your telephone conversation of yesterday with Allan Muto, Chief Financial Officer, ESSA Bancorp, Inc. (the “Company”) regarding the March 14, 2014 comment letter issued by the Securities and Exchange Commission on the above-referenced filing by the Company.As discussed, to enable the Company to be fully responsive to the Staff’s comments, the Staff agreed to allow the Company an extension of the time period for responding to the comments.The Company will file its responses to the Staff’s comments on or before April 4, 2014. Sincerely, /s/ Marc P. Levy Marc P. Levy cc:Allan Muto, ESSA Bancorp Benjamin Phippen, SEC
